 



Exhibit 10.30
(TRANSMETA LOGO) [f29656f2965600.gif]
January 31, 2007
Lester M. Crudele
     Re: Offer of Employment as President and Chief Executive Officer
Dear Les:
     Transmeta Corporation (“Transmeta” or the “Company”) is very pleased to
offer you a position as President and Chief Executive Officer, effective
February 1, 2007. This letter sets out the terms of the Company’s offer of
employment in that position.
     Your starting annual base salary would be $325,000. In addition, the
Company would pay you a one-time lump-sum hiring bonus of $162,500 in
consideration for, among other things, your agreement to commence full-time
employment with the Company beginning January 15, 2007 and to assume the offices
of President and Chief Executive Officer effective February 1, 2007.
     You would also be eligible to participate in the Company’s executive
incentive bonus plan, with a target bonus of 75 percent of your base annual
salary.
     You would also be granted stock options to purchase up to a total of
3,000,000 shares of Transmeta common stock. The options will be granted during
2007 in three (3) equal tranches of 1,000,000 shares each, with each tranche to
be granted at fair market value measured by the market closing price on the
grant date, in accordance with the following schedule:
     1. The grant date of the first tranche will be the second full trading day
following the Company’s widespread public release of its annual earnings for the
fiscal year ended December 31, 2006;
     2. The grant date of the second tranche will be the earlier of (a) the day
following the Company’s next annual meeting of stockholders, and (b) the second
full trading day following the Company’s widespread public release of its
quarterly earnings for the second fiscal quarter ending June 30, 2007, and
(c) August 15, 2007; and
     3. The grant date of the third tranche will be the earlier of (a) the
second full trading day following the Company’s widespread public release of its
quarterly earnings for the third fiscal quarter ending September 30, 2007, and
(b) November 15, 2007.
Transmeta Corporation 6     3990 Freedom Circle    6    Santa Clara, California
95054    6    Phone: 408.919.3000    6    Fax: 408.919.6540

 



--------------------------------------------------------------------------------



 



Mr. Lester M. Crudele
January 31, 2007
Page 2
Your options would vest over a period of three years, with one-third of the
total shares (1,000,000 shares) vesting on February 1, 2008, and with
2.77778 percent of the total shares vesting each month thereafter until fully
vested on February 1, 2010. The obligation to grant you an option on the date of
the second or third tranche is conditioned upon you being employed by the
Company on that respective date. These stock options are not a promise of
compensation and are not intended to create any employment obligation on the
part of the Company.
     You would also be eligible to participate in the Company’s executive
retention and severance plan, as amended, with the benefits provided to the
Chief Executive Officer of the Company under that plan. This invitation to
participate in the Company’s executive retention and severance plan is not a
promise of compensation and is not intended to create any employment obligation
on the part of the Company, other than as expressly provided in that plan;
provided, however, that in the event that the Company were to terminate your
employment without cause before the first anniversary of your start date as
Chief Executive Officer, then, subject to you signing a release, the Company
would guarantee you the equivalent of at least one year of your base salary, at
least 100 percent of your target annual bonus under the Company’s executive
incentive bonus plan, and the acceleration of the vesting of your stock options
such that they collectively will be exercisable for 1,000,000 shares, with each
stock option being exercisable for an equal number of shares as the other stock
option(s).
     In addition, the Company will pay your reasonable expenses for relocating
your primary residence to the San Francisco Bay Area, within 60 miles of the
Company’s headquarters in Santa Clara, California. In order to facilitate your
relocation, the Company will also provide you with a housing allowance to pay
for interim rental housing during 2007 in an amount not to exceed $50,000.
     Finally, as an employee of Transmeta, you would also be eligible to
participate in several Company-sponsored benefits plans, including medical,
life, and disability insurance, a Flexible Spending Plan, and a 401(k) Plan.
     This offer contemplates an at-will employment relationship, which can be
terminated by you or by Transmeta for any reason, with or without cause, without
further obligation or liability, except that Transmeta would pay you any salary
and compensation earned through your last date worked, and any compensation to
which you are entitled under the executive retention and severance plan.
     Your employment is contingent upon (1) your executing the enclosed
Proprietary Information and Inventions Agreement, and (2) your providing the
legally required proof of identity and eligibility to work in the United States.

 



--------------------------------------------------------------------------------



 



Mr. Lester M. Crudele
January 31, 2007
Page 3
     To confirm your acceptance of this offer, please sign and date one copy of
this letter and return it to John Horsley at the Company. You may retain the
other copy for your records. This letter, along with the other agreements
referred to above, set out the terms of your employment relationship with
Transmeta. This agreement supersedes any prior representations or agreements
between you and Transmeta, whether written or oral.
     Congratulations on joining Transmeta.

     
 
  Very truly yours,
 
   
 
  /S/ Murray A. Goldman
 
   
 
  Murray A. Goldman
 
  Chairman

Accepted By: /S/ Lester M. Crudele          Date: February 1, 2007
Enclosure: Transmeta Proprietary Information and Inventions Agreement

 